UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------    X
                                          :
YOHANN FETET and SAID HAOUAL,             :
                                          :
                            Plaintiffs,   :     21cv1512 &
                                          :      21cv1532
               -v-                        :        (DLC)
                                          :
ALTICE USA, INC.; UNIVERSAL CABLE         :      OPINION &
HOLDINGS, INC.; and CSC HOLDINGS,         :        ORDER
LLC,                                      :
                                          :
                            Defendants.   :
                                          :
-------------------------------------     X

APPEARANCES:

For the plaintiffs:

David Van Leeuwen
Francois Peyrot
Peyrot & Associates, PC
62 William Street, 8th Floor
New York, NY 10005

For the defendants:

Lloyd B. Chinn
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036


DENISE COTE, District Judge:

     Plaintiffs Yohann Fetet (“Fetet”) and Said Haoual

(“Haoual”), two former executives of Altice USA, Inc.

(“Altice”), challenge Altice’s refusal to pay them certain

bonuses in 2020 and to give them equity in one of its newly

formed divisions.     The plaintiffs have sued Altice, Universal
Cable Holdings, Inc. (“Universal”), and CSC Holdings, LLC

(“CSC”) (collectively, “Defendants”) for withholding of wages,

retaliation, breach of contract, fraud, and unjust enrichment.

For the reasons stated below, the Defendants’ partial motion to

dismiss this action is granted.

                            Background

     The following facts are taken from the consolidated amended

complaint (“Amended Complaint”) and documents integral to it,

unless otherwise noted, and are taken to be true for purposes of

this motion.   Coal. for Competitive Elec. v. Zibelman, 906 F.3d

41, 48-49 (2d Cir. 2018).   The plaintiffs were executives of

Altice Technical Services (“ATS”), a “branch business” of

Altice.   Fetet served as ATS’s Chief Executive Officer; Haoual

as its General Manager.

     The plaintiffs allege that “in or around 2017,” the

Defendants promised the plaintiffs an equity stake in ATS “[i]n

order to incentivize and compensate them.”1   Shortly thereafter,

the Defendants fulfilled that promise and gave the plaintiffs a

30% equity stake (15% each) in ATS.2


1 The Amended Complaint states that “Plaintiffs” promised and
agreed to provide “Defendants” an equity stake in their branch
business.” This formulation appears to be an error.

2 The Amended Complaint vacillates between referring to the
original ATS entity in which the plaintiffs held an equity stake
as “ATS” and “ATS BV.” It is not clear from the Amended
Complaint whether ATS and ATS BV are two distinct entities.


                                  2
       In February 2018, the Defendants decided to restructure

ATS.    As part of that restructuring, they planned to “transfer”

ATS to Altice in advance of Altice’s initial public offering

(“IPO”), with the aim of eventually spinning off ATS as a

separate branch business again at a later date.    The plaintiffs

allege that “[i]n connection with” this planned restructuring,

“in or around February 2018,” the Defendants offered to purchase

the plaintiffs’ combined 30% stake in ATS in exchange for

$30,000,3 “a temporary bonus plan,” and

       more significantly, [a] promise and agreement to give
       Plaintiffs another thirty (30%) percent interest in a
       future re-structuring and spin-off of their branch
       business, which would later be formed by Altice USA
       and known as Defendant ATS US, LLC [(“New ATS”)].4

(Emphasis supplied.)

       The plaintiffs allege that “[i]n furtherance of” their

“agreement and promise” with the Defendants regarding the

sale of their ATS equity, “on or about May 2018,” the

plaintiffs transferred their 30% stake in ATS to the



Because the Amended Complaint appears to use these two terms
interchangeably, this Opinion construes them to refer to the
same division of Altice and will use the term “ATS” alone for
simplicity.

3 The Amended Complaint alternates between denominating this
payment in euros and U.S. dollars. For clarity, this Opinion
will use the U.S. dollar as the sole unit of account.

4 The description of New ATS as a defendant appears to be an
error, as that entity was not named as a defendant in either of
these two consolidated actions.


                                  3
Defendants.   “In furtherance of” that same agreement, on

September 17, 2018, the plaintiffs and Altice signed an

agreement entitled Amended and Restated Employee Bonus

Incentive Plan; Confirmation of Employment (“Amended Bonus

Plan”).5

     The Amended Bonus Plan sets forth each plaintiff’s

compensation package.    It lists each plaintiff’s annual salary,

provides that each plaintiff is eligible for a “discretionary

bonus” of up to 43% of his base salary, and governs the

plaintiffs’ eligibility for an additional “Incentive Plan

Bonus.”    The agreement calculates the amount of the Incentive

Plan Bonus, if any, according to four EBITDA margin thresholds.6

For example, if ATS’s EBITDA margin for a given calendar year

were less than 5% of its revenues, the plaintiffs would not be

eligible for an Incentive Plan Bonus.    But if the EBITDA margin

were 15% or more, the plaintiffs would be eligible to receive an

Incentive Plan Bonus totaling to 30% of ATS’s after-tax profits.

The agreement entitled each plaintiff to 50% of any Incentive

Plan Bonus paid.




5 The parties attached the Amended Bonus Plan as an exhibit to
their briefs.

6 EBITDA is defined as a company’s earnings before interest,
taxes, depreciation, and amortization.


                                  4
    The Amended Bonus Plan also describes the plaintiffs’

eligibility for any Incentive Plan Bonus in the event of a

termination.   The agreement distinguishes between terminations

without and for cause.    It provides:

    [T]he Bonus as herein described shall be an essential
    part of the [plaintiffs’] compensation. As such,
    should any of the [plaintiffs’] employment with
    [Altice] or its Affiliates be terminated by [Altice]
    or such Affiliate without “cause” (as defined in
    [Altice’s] Severance Policy) the [plaintiffs] shall
    remain entitled to receive as additional compensation
    their share of Bonus on a pro-rata basis up until
    their last day of employment. If [either of the
    plaintiffs] is terminated for “cause”, . . . no Bonus
    shall be paid to such [plaintiff] with respect to the
    Calendar Year in which such termination occurs . . . .

(Emphasis supplied.)

    The Amended Bonus Plan also sets forth the process for

determining the plaintiffs’ Incentive Plan Bonus.     First,

the plaintiffs

    [s]hall prepare and provide, as soon as reasonably
    practical after the close of the applicable Calendar
    Year but in no event more than 21 days following the
    end of the applicable Calendar Year . . . a statement
    . . . setting forth [the plaintiffs’] determination of
    the EBITDA and the [Incentive Plan] Bonus calculation
    for the Calendar Year (each a “Statement”).

(Emphasis supplied.)     Then, after the plaintiffs give Altice the

opportunity to inspect ATS’s financial records, Altice

    [s]hall make any determination or statement of
    disagreement as soon as reasonably practical after
    receipt of the Statement but in no event more than 21
    days . . . following the receipt of the Statement. . .
    . Altice shall, following its assessment, deliver an
    acceptance or a statement of disagreement to [the


                                   5
     plaintiffs], including the basis for each item of
     disagreement with the statement.

(Emphasis supplied.)    Finally, the agreement explains how

disputes over the plaintiffs’ Incentive Plan Bonus are to be

resolved.   It provides:

     Each item on the statement of disagreement shall be
     resolved as follows: . . . Failing resolution between
     the parties within 15 days, by the Chairman of the
     Board of Directors of [Altice].

(Emphasis supplied.)

     In early 2019, the plaintiffs and Altice disagreed over the

size of the plaintiffs’ Incentive Plan Bonus for the 2018

calendar year.    To resolve their dispute, on October 8, 2019,

the parties executed a settlement agreement (“Settlement

Agreement”).7    The Settlement Agreement acknowledged that the

plaintiffs and Altice “have disputed the basis for calculating

payments under the [Amended] Bonus Plan” for the 2018 calendar

year (“2018 Dispute”), that the plaintiffs “have received $1.2

million in partial bonus payments pursuant to the [Amended]

Bonus Plan for 2018,” and that the plaintiffs and Altice

     wish to settle and resolve the 2018 Dispute, release
     all claims of [the plaintiffs] associated with their
     employment or the [Amended] Bonus Plan for the period
     2018, and maintain the [Amended] Bonus Plan for the
     period through and including year end 2019 . . . .




7 The parties attached the Settlement Agreement as an exhibit to
their briefs.


                                  6
       Pursuant to the Settlement Agreement, Altice paid the

plaintiffs an additional $4.8 million “for the year 2018

performance only.”    The Settlement Agreement further provided:

       The [Amended] Bonus Plan is terminated effective on
       the earlier of (i) December 31, 2019, or (ii) the date
       the parties put in place a new bonus or ownership
       incentive plan; provided that after December 31, 2019,
       the current [Amended] Bonus Plan shall continue, month
       to month thereafter until a substitute bonus or
       ownership incentive plan is put in place. . . . The
       Parties will negotiate in good faith a mutually
       agreeable substitute bonus plan or ownership incentive
       plan.

(Emphasis suppled.)    In addition, the Settlement Agreement

contained a release clause, which required the plaintiffs to

release Altice from all claims “based upon, related to or

arising from the [Amended] Bonus Plan for the period 2018, the

2018 Disputes, and the [plaintiffs’] employment during 2018 . .

. .”    Finally, the Settlement Agreement included a merger

clause, which provided:

       This Agreement constitutes the entire agreement of the
       parties hereto with respect to the subject matter
       hereof and cancels and supersedes all of the previous
       or contemporaneous contracts, representations,
       warranties and understandings (whether oral or
       written) by the parties hereto with respect to the
       subject matter hereof.

(Emphasis supplied.)

       It is alleged that on December 10, 2019, Altice formed

New ATS “with a firm confirmation made to Plaintiffs to

receive the previously promised 30% equity (15% each).”     On



                                  7
September 2, 2020, the plaintiffs and Dexter Goei (“Goei”),

both in his capacity as CEO of Altice and on behalf of CSC,

signed the operating agreement of New ATS (“Operating

Agreement”).8   Pursuant to that document, Fetet was

appointed the Chief Executive Officer of New ATS, and

Haoual was made its Chief Operating Officer.     The Operating

Agreement provided that Fetet and Haoual would each own 15%

of New ATS, with CSC controlling the remaining 70%.

Pursuant to the Operating Agreement, Fetet and Haoual each

also contributed $30,000 in initial capital to New ATS.

The Operating Agreement further stipulated that the

plaintiffs could only be terminated “for cause” as it

defined that term.     Although the effective date for New ATS

was originally October 1, 2020, it was later postponed to

November 1, and finally, to November 30.

     In October 2020, pursuant to the Amended Bonus Plan, the

plaintiffs sent Altice their EBITDA and Incentive Plan Bonus

calculations for the period from January through September.      The

plaintiffs calculated that they were collectively owed a

$2,851,063 bonus for the first nine months of the 2020 calendar

year (“2020 Bonus”).    Altice neither paid the plaintiffs the




8 Although the Amended Complaint contains excerpts from the
Operating Agreement, neither party provided it to the Court.


                                   8
2020 Bonus nor replied with a statement of disagreement pursuant

to the Amended Bonus Plan.

    In October and November, the plaintiffs were “assured”

by Drahi, Goei, and the Chief Operating Officer of Altice

that New ATS was on track for its planned November 1

launch.   ATS’s operations were not transferred to New ATS

by that date, however.

    On December 4, 2020, the plaintiffs served a “demand notice

and request” on Altice and its senior executives and directors.

The notice requested “further assurances” regarding the

plaintiffs’ 2020 Incentive Plan Bonus and the launch of New ATS.

    On December 8, 2020, citing “performance failures” and

“other improper conduct,” the Defendants terminated the

plaintiffs’ employment, purportedly “for cause,” and returned

each plaintiff’s $30,000 initial capital contribution.         The

plaintiffs served “a formal rejection notice” on the Defendants

on December 11 that disputed the plaintiffs’ for-cause

termination.   The Defendants did not respond to that letter.

    On February 19, 2021, “in order to preserve their

legal rights and/or remedies,” the plaintiffs exercised

“their contractually guaranteed put option on their

membership interest” in New ATS.       The plaintiffs allege

that their put option is worth “not less than $72 million”

under the Operating Agreement’s valuation section.       The


                                   9
plaintiffs also allege that the Defendants failed to pay

them a six-month severance package that they were owed,

totaling to $175,000.

     On February 15, 2021, the plaintiffs filed a complaint

against Altice and Universal in the New York County Supreme

Court.   On February 19, Altice and Universal removed that

action, 21cv1512 (“Wage Action”), to federal court.     On March 9,

Altice and Universal filed a motion to dismiss.

     On February 19, the plaintiffs filed a related action

against the Defendants, 21cv1532 (“Equity Action”), in this

district.   On March 12, the Equity Action was transferred to

this Court’s docket.    An Order of March 15 directed the

plaintiffs to file a consolidated amended complaint.9    On March

30, the plaintiffs filed the Amended Complaint.    On April 23,

the Defendants moved to dismiss the Amended Complaint in part.

That motion became fully submitted on May 14.

                             Discussion

     When deciding a motion to dismiss under Rule 12(b)(6), Fed.

R. Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”    Zibelman, 906


9 Meanwhile, the parties continued to brief the motion to dismiss
in the Wage Action. On March 23, the plaintiffs opposed that
motion, and on March 30, Altice and Universal filed a reply
brief.


                                 10
F.3d at 48-49.   To survive a motion to dismiss, “a complaint

must contain sufficient factual matter, accepted as true, to

state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   A complaint must

do more than offer “naked assertions devoid of further factual

enhancement,” and a court is not “bound to accept as true a

legal conclusion couched as a factual allegation.”   Id. (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).     In

determining the adequacy of a complaint, “a district court may

consider the facts alleged in the complaint, documents attached

to the complaint as exhibits, and documents incorporated by

reference in the complaint.”    DiFolco v. MSNBC Cable L.L.C., 622

F.3d 104, 111 (2d Cir. 2010).

    The ten causes of action in the Amended Complaint center on

two related disputes: (1) the plaintiffs’ eligibility for an

Incentive Plan Bonus for the year 2020 and for severance

payments, and (2) their alleged equity stake in New ATS.       The

plaintiffs bring their claims under the New York Labor Law

(“NYLL”) and New York state common law.    The Defendants do not

move to dismiss the claim that Altice and Universal retaliated

against the plaintiffs in violation of § 215 of the NYLL or the

plaintiffs’ two claims that seek declaratory relief.     The




                                 11
Defendants do move, however, to dismiss six of the claims in the

Amended Complaint in their entirety and one claim in part.10

I.   Wage Action

     The plaintiffs argue that the Defendants’ refusal to pay

them an Incentive Plan Bonus for the 2020 calendar year renders

them liable for unlawful withholding of wages under the NYLL,

breach of contract, and unjust enrichment.   For the reasons

discussed below, each of these claims fails.

     A.   Withholding of Wages Under the NYLL

     The Amended Complaint alleges that Altice and Universal

violated the NYLL by (1) withholding and taking deductions from

the plaintiffs’ 2020 Incentive Plan Bonuses and (2) withholding

their severance payments.   The Amended Complaint cites “§§ 190

et seq,” indicating that the plaintiffs’ claims arise under

article 6, NYLL §§ 190-199A.   The Defendants move to dismiss

these claims on the ground that (1) the Incentive Plan Bonus is

not a “wage” under the NYLL, and (2) the severance payments are

not “wages” under the NYLL in cases of bona fide executives.

          1.   Incentive Plan Bonus

     The plaintiffs argue that Altice and Universal violated the

NYLL when they refused to pay the plaintiffs their 2020

Incentive Plan Bonuses.   Article 6 of the NYLL sets forth a


10The Defendants move to dismiss count 4 as it relates to the
plaintiffs’ Incentive Plan Bonuses but not as it relates to the
plaintiffs’ severance payments.


                                12
comprehensive set of statutory provisions for the “payment of

wages.”   Kolchins v. Evolution Markets, Inc., 31 N.Y.3d 100, 109

(2018) (citation omitted).    In contrast, an employee’s

entitlement to a bonus is generally governed “by the terms of

the employer’s bonus plan.”   Id. (citation omitted).

    Sections 191 and 193 of the NYLL apply only to an

employee’s “wages,” which § 190 defines as “the earnings of an

employee for labor or services rendered, regardless of whether

the amount of earnings is determined on a time, piece,

commission or other basis.”   N.Y. Lab. Law § 190(1).      The term

“wages” does not include a “discretionary bonus awarded from a

bonus pool whose declaration depend[s] on the ‘employer’s

overall financial success,’ rather than on the ‘personal

productivity’ of the employee.”    Guiry v. Goldman, Sachs & Co.,

31 A.D.3d 70, 72 (N.Y. App. Div. 1st Dep’t 2006) (emphasis

supplied) (quoting Truelove v. Ne. Cap. & Advisory, Inc., 95

N.Y.2d 220, 224 (2000)); see also Beach v. Touradji Cap. Mgmt.,

LP, 128 A.D.3d 501, 502 (N.Y. App. Div. 1st Dept’ 2015).       The

term does, however, embrace bonuses that are “expressly

link[ed]” to the employee’s “labor or services personally

rendered,” such as “guaranteed and non-discretionary” bonuses.

Ryan v. Kellogg Partners Institutional Servs., 19 N.Y.3d 1, 16

(2012) (quoting Truelove, 95 N.Y.2d at 224).




                                  13
    The Incentive Plan Bonus is not a “wage” within the meaning

of article 6 of the NYLL.   The Incentive Plan Bonus is not

“expressly link[ed]” to the plaintiffs’ own individual efforts.

Truelove, 95 N.Y.2d at 224.   Rather, the Incentive Plan Bonus

turns on the EBITDA margins of ATS as a whole and thus on the

“employer’s overall financial success.”   Id.    Moreover, the

Amended Bonus Plan provides that the chairman of the board of

directors of Altice has the discretion to resolve any dispute

between the parties regarding the plaintiffs’ bonuses.        The

Amended Bonus Plan places no bounds on the chairman’s

discretion.

    The plaintiffs argue that their 2020 Incentive Plan Bonuses

became “earned, vested, and due and owing” once twenty-one days

had elapsed from the date in October 2020 on which they

submitted their statement of their Incentive Plan Bonus amount

and ATS’s EBITDA margins to the Defendants.     Because the

Defendants never responded with a statement of disagreement, the

plaintiffs contend, the Defendants accepted the plaintiffs’

bonus determination.   In response, the Defendants argue that

their obligation to submit a statement of disagreement was never

triggered because the plaintiffs’ employment was terminated in

December 2020 and they did not submit their statement after the

end of the 2020 calendar year as required by the plain terms of

the Amended Bonus Plan.


                                14
       It is unnecessary to resolve this dispute over the date on

which an Incentive Plan Bonus request must be submitted because

the Incentive Plan Bonus is not a wage under the NYLL.    The

Incentive Plan Bonus was always a discretionary award dependent

on ATS’s EBITDA.    Obtaining an enforceable right to a

discretionary bonus did not convert that bonus to a wage

governed by article 6 of the NYLL.

           2.   Severance Payments

       The plaintiffs also claim that Altice and Universal

violated the NYLL when they refused to pay the plaintiffs six

months of severance pay.    Under the NYLL, the term “wages”

includes “benefits or wage supplements as defined in [§ 198-c].”

N.Y. Lab. Law § 190(1).    That section defines the term “benefits

or wage supplements” to include, among other things, separation

pay.   Id. § 198-c(2).    Section 198-c also provides, however,

that it “shall not apply to any person in a bona fide executive,

administrative, or professional capacity whose earnings are in

excess of nine hundred dollars a week.”     Id. § 198-c(3).

       The plaintiffs’ claim that Altice and Universal unlawfully

withheld their severance payments in violation of the NYLL

fails.    Both plaintiffs are bona fide executives under any

definition of that term.    The Amended Bonus Plan refers to the

plaintiffs as “MANAGEMENT” and charges them with “managing,

advising and directing” ATS.    Each plaintiff’s base salary alone


                                  15
amounts to $350,000 per year, a sum that is equivalent to over

$6,700 per week.

     In opposing the Defendants’ motion, the plaintiffs advance

unrelated arguments but do not contest that they are bona fide

executives.   Accordingly, their claim that Altice and Universal

violated the NYLL by refusing to pay them six months’ severance

fails.

     B.   Breach of Contract: Amended Bonus Plan

     The plaintiffs claim that the Defendants breached the

Amended Bonus Plan when they refused to pay them an Incentive

Plan Bonus for the 2020 calendar year.   The Defendants move to

dismiss this claim on the ground that Altice retained discretion

under the Amended Bonus Plan to decline to pay the plaintiffs an

Incentive Plan Bonus.

     Under New York law,11 “if a contract is straightforward and

unambiguous, its interpretation presents a question of law for

the court to be made without resort to extrinsic evidence.”

Spinelli v. Nat’l Football League, 903 F.3d 185, 200 (2d Cir.

2018) (citation omitted).   “But if the intent of the parties

cannot be ascertained from the face of their agreement, the

contract is ambiguous and its interpretation presents a question



11The parties’ briefs assume that New York law controls. This
“implied consent . . . is sufficient to establish choice of
law.” Santalucia v. Sebright Transp., Inc., 232 F.3d 293, 296
(2d Cir. 2000) (citation omitted).


                                16
of fact.”   Id. (citation omitted).   A court should “give effect

and meaning to every term of a contract and strive to harmonize

all of its terms.”    Id. (citation omitted).

    “Contract language is ambiguous if it is capable of more

than one meaning.”    Matter of MPM Silicones, LLC, 874 F.3d 787,

795 (2d Cir. 2017).   “If specific contract language is

susceptible of two reasonable interpretations, the contract is

ambiguous as a matter of law.”    Great Minds v. FedEx Office and

Print Servs., Inc., 886 F.3d 91, 94 (2d Cir. 2018) (citation

omitted).   “Ambiguity is determined by looking within the four

corners of the document, not to outside sources.”    JA Apparel

Corp. v. Abboud, 568 F.3d 390, 396 (2d Cir. 2009) (citation

omitted).   “It is well settled that extrinsic and parol evidence

is not admissible to create an ambiguity in a written agreement

which is complete and clear and unambiguous on its face.”

W.W.W. Associates, Inc. v. Giancontieri, 77 N.Y.2d 157, 163

(1990) (citation omitted).    “As a general rule, extrinsic

evidence is inadmissible to alter or add a provision to a

written agreement.”   Schron v. Troutman Sanders LLP, 20 N.Y.3d

430, 436 (2013).

    The Defendants did not breach the Amended Bonus Plan when

they refused to pay the plaintiffs an Incentive Plan Bonus for

the 2020 calendar year.    The parties dispute whether the

plaintiffs were terminated for cause, but it is unnecessary to


                                 17
resolve that disagreement because Altice’s chairman retained

ultimate discretion over the plaintiffs’ Incentive Plan Bonuses

under the Amended Bonus Plan.     The Amended Bonus Plan did not

limit the chairman’s final discretion over the Incentive Plan

Bonuses in any way.     The plaintiffs were sophisticated corporate

executives and could have bargained for restrictions on that

discretion, but they chose not to do so.     Accordingly, the

plaintiffs’ breach of contract claim for an Incentive Plan Bonus

under the Amended Bonus Plan fails.

    C.      Unjust Enrichment

    The plaintiffs assert an unjust enrichment claim in the

alternative if the Amended Bonus Plan is determined not to be an

enforceable contract.     Under New York law, “[a]n unjust

enrichment claim is not available where it simply duplicates, or

replaces, a conventional contract or tort claim.”     Corsello v.

Verizon New York, Inc., 18 N.Y.3d 777, 790-91 (2012).        A

plaintiff “may not recover in unjust enrichment where the

parties have entered into a contract that governs the subject

matter.”    Pappas v. Tzolis, 20 N.Y.3d 228, 234 (2012) (citation

omitted).

    The plaintiffs’ unjust enrichment claim is wholly

duplicative of their claim that the Defendants breached the

Amended Bonus Plan.     Moreover, the parties do not dispute that




                                  18
the Amended Bonus Plan is an enforceable contract.     Accordingly,

their unjust enrichment claim is dismissed.

II.   Equity Action

      The plaintiffs bring several claims in connection with the

Defendants’ refusal to give them a 30% equity stake in New ATS.

These include claims for breach of contract, fraud, promissory

estoppel, and unjust enrichment.     As discussed below, each of

these claims fails.

      A.   Breach of Contract

      The Amended Complaint alleges that in 2018, the parties

entered into

      an enforceable agreement in which Plaintiffs agreed to
      surrender their combined thirty (30%) percent stake in
      [ATS], worth approximately a combined $20 Million in
      exchange for a token Thirty Thousand (30,000.00) Euro for
      the shares each, plus a temporary bonus plan and, more
      significantly, a combined thirty (30%) percent interest in
      a future re-structuring and spin-off of their branch
      business, which would later be known as [New ATS].

The Amended Complaint asserts that the Defendants breached this

2018 agreement when they failed to transfer the operations of

ATS to New ATS and returned each plaintiff’s $30,000

contribution.   The Defendants move to dismiss this claim on the

ground that the plaintiffs “cannot identify any contract that

has been allegedly breached.”   The Defendants also argue that

their alleged oral promise in 2018 to give the plaintiffs a 30%

equity stake in New ATS is unenforceable.




                                19
      At the outset, it is important to note that the plaintiffs

do not allege that the Defendants breached the Operating

Agreement of New ATS.   Rather, the plaintiffs assert that the

Defendants breached a 2018 oral agreement that required them to

give the plaintiffs equity in New ATS.

      Under New York law, “a binding contract can be formed

without the execution of a written agreement.”     Delaney v. Bank

of Am. Corp., 766 F.3d 163, 171 (2d Cir. 2014).    But “[p]arties

who do not intend to be bound until the agreement is reduced to

a signed writing are not bound until that time.”    Powell v.

Omnicom, 497 F.3d 124, 129 (2d Cir. 2007).   Courts consider four

factors to determine whether the parties agreed to be bound by

an oral agreement:

      (1) whether there has been an express reservation of
      the right not to be bound in the absence of a writing;
      (2) whether there has been partial performance of the
      contract; (3) whether all of the terms of the alleged
      contract have been agreed upon; and (4) whether the
      agreement at issue is the type of contract that is
      usually committed to writing.

Id.

      The Defendants’ oral promise in 2018 to provide the

plaintiffs with a 30% equity stake in New ATS is unenforceable.

Given the allegations in the Amended Complaint, the fourth

factor of the Powell inquiry -- “whether the agreement at issue

is the type of contract that is usually committed to writing” --

weighs heavily in favor of the Defendants and precludes the


                                20
existence of an oral contract.   Id.   Even though the

determination of whether there is an enforceable oral agreement

typically awaits the conclusion of discovery or even trial, in

the circumstances presented here, this claim for breach of an

oral contract may be determined based on the facts alleged in

the Amended Complaint and the documents integral to it.

    The parties were highly sophisticated, the sums involved

were large, and the parties reduced other financially

significant aspects of their dealings to detailed writings.      An

agreement between a multinational corporation and two of its

leading executives to transfer millions of dollars’ worth of

shares in exchange for a large stake in a newly formed division

is precisely the type of agreement that is typically reduced to

writing.   The plaintiffs allege that their combined 30% equity

stake in ATS was worth “approximately $20 million.”      Tellingly,

the parties’ other agreements, such as the Amended Bonus Plan,

the Settlement Agreement, and the Operating Agreement, were

reduced to complex writings.   None of these writings make any

reference to this oral agreement.

    Moreover, the Settlement Agreement, which is dated October

8, 2019, contemplates that the Amended Bonus Plan would be

terminated on the date the parties executed an “ownership

incentive plan” and requires the parties to “negotiate in good

faith a mutually agreeable . . . ownership incentive plan.”


                                 21
This requirement to negotiate an ownership plan in good faith

implies that the parties had not already come to an agreement on

a possible equity stake in New ATS for the plaintiffs.     In

addition, the Settlement Agreement provides that it is an

integrated agreement that “cancels and supersedes all of the

previous or contemporaneous contracts, representations,

warranties and understandings (whether oral or written) by the

parties hereto with respect to the subject matter hereof.”

Because the Settlement Agreement considers the possibility of an

“ownership incentive plan,” the plaintiffs’ potential equity

stake in New ATS falls within the subject matter of the

Settlement Agreement.   Accordingly, the Settlement Agreement

cancelled and superseded the alleged 2018 oral agreement

regarding the plaintiffs’ equity stake in New ATS, which needed

to be reduced to writing after the execution of the Settlement

Agreement in order to be made effective.

    In opposing the Defendants’ motion, the plaintiffs fail to

address the Defendants’ arguments.   Accordingly, the plaintiffs’

claim that the Defendants formed an oral contract that required

them to give the plaintiffs a 30% equity stake in New ATS is

dismissed.

    B.   Fraud

    The Amended Complaint alleges that “at the end of 2016 for

Mr. Fetet and February 2017 for Mr. Haoual,” Drahi and Pereira


                                22
promised the plaintiffs that they would receive a combined 30%

interest in New ATS.12   The Amended Complaint asserts that these

representations were

     made with knowledge of its falsity at the time, and to
     induce Plaintiffs to build and grow their branch
     business, and continue working for Defendants, until
     they no longer needed them, replaced them, and then
     would attempt to fraudulently deprive them of their
     shares in the business or the value of said shares.

The Defendants move to dismiss this claim on the ground that the

plaintiffs have failed to satisfy the heightened pleading

requirements of Federal Rule of Civil Procedure 9(b) and have

not alleged that the Defendants made the identified statement

with any fraudulent intent.

     To state a claim for fraud in the inducement, a plaintiff

must allege: “(i) a material misrepresentation of a presently

existing or past fact; (ii) an intent to deceive; (iii)

reasonable reliance on the misrepresentation by [the

plaintiffs]; and (iv) resulting damages.”   Johnson v. Nextel

Commc’ns, Inc., 660 F.3d 131, 143 (2d Cir. 2011).   Furthermore,

“[m]ere promissory statements as to what will be done in the

future are not actionable” as material misrepresentations,

unless they were “made with a preconceived and undisclosed




12These allegations are in tension with other passages in the
Amended Complaint, which assert that the 2017 offer of a 30%
stake was for a stake in ATS and that it was only in 2018 that
the plaintiffs were orally offered a 30% stake in New ATS.


                                 23
intention of not performing.”    White v. Davidson, 150 A.D.3d

610, 611 (N.Y. App. Div. 1st Dep’t 2017).

    Rule 9(b) imposes a heightened pleading that requires that

“[i]n alleging fraud or mistake, a party . . . state with

particularity the circumstances constituting fraud or mistake.”

Fed. R. Civ. P. 9(b).    “To satisfy this Rule, a complaint

alleging fraud must (1) specify the statements that the

plaintiff contends were fraudulent, (2) identify the speaker,

(3) state where and when the statements were made, and (4)

explain why the statements were fraudulent.”    United States ex

rel. Ladas v. Exelis, Inc., 824 F.3d 16, 25 (2d Cir. 2016)

(citation omitted).     “The purpose of Rule 9(b) is threefold --

it is designed to provide a defendant with fair notice of a

plaintiff’s claim, to safeguard a defendant’s reputation from

improvident charges of wrongdoing, and to protect a defendant

against the institution of a strike suit.”     Id. at 26.   Courts

“recognize and rigorously enforce these salutary purposes of

Rule 9(b).”   Id.

    The plaintiffs have failed to satisfy Rule 9(b)’s

heightened pleading standard.    The Amended Complaint does not

have the specificity demanded by Rule 9(b) for the alleged 2016

and 2017 oral statements regarding the plaintiffs’ equity share

in New ATS.   The plaintiffs executed the Operating Agreement for

New ATS in late 2020 and the Amended Complaint explains that the


                                  24
Operating Agreement gave each of them an ownership interest in

New ATS.   The Amended Complaint does not have the specificity

required to plead that any oral representation regarding an

equity interest made some three or four years earlier was

fraudulent.   It also does not adequately allege that Drahi and

Pereira made the statements in question with fraudulent intent.

Drahi and Pereira’s statements were promissory in nature.

Accordingly, the plaintiffs must plead facts to suggest that the

statement was “made with a preconceived and undisclosed

intention of not performing.”    White, 150 A.D.3d at 611.    The

plaintiffs have pleaded no such facts.

    In opposing the Defendants’ motion, the plaintiffs argue

that the Amended Complaint’s allegation that Drahi and Pereira’s

statements were “made with knowledge of [their] falsity at the

time” suffices to plead fraudulent intent.   But the plaintiffs

may not rely solely on “a legal conclusion couched as a factual

allegation” to plead scienter.   Iqbal, 556 U.S. at 678.     The

plaintiffs’ fraud claim is dismissed.

    C.     Promissory Estoppel

    The plaintiffs also claim that the Defendants’ oral

promises in 2016 and 2017 to give them a 30% equity stake in New

ATS are enforceable under the doctrine of promissory estoppel.

“To demonstrate promissory estoppel under New York law, a party

must show reasonable and detrimental reliance upon a clear and


                                 25
unambiguous promise.”    Sec. Plans, Inc. v. CUNA Mut. Ins. Soc.,

769 F.3d 807, 816 (2d Cir. 2014).

    The Amended Complaint has not adequately pleaded that the

Defendants’ alleged promises were either clear or unambiguous.

As pleaded, the terms of the Defendants’ promises were vague,

indeterminate, and hinged on multiple contingencies, including

the success of Altice’s IPO, the structure of the Altice

corporate family after the reorganization, and the shape of the

eventual spin-off entity.       Moreover, as discussed above, the

October 2019 Settlement Agreement contemplated a further written

contract regarding the plaintiffs’ potential ownership stake.

Given these uncertainties, the Amended Complaint has also failed

to plead reasonable reliance on Drahi and Pereira’s vague oral

promises.    The plaintiffs’ promissory estoppel claim is

dismissed.

    D.      Unjust Enrichment

    In the alternative, the plaintiffs claim that the

Defendants were unjustly enriched when they received the

plaintiffs’ 30% stake in ATS in 2018 in exchange for $30,000 and

a bonus contract.    To state a claim for unjust enrichment, a

plaintiff must plead that “(1) defendant was enriched (2) at

plaintiff’s expense, and (3) that it is against equity and good

conscience to permit defendant to retain what is sought to be




                                    26
recovered.”   Kaplan v. Reed Smith LLP, 919 F.3d 154, 160 (2d

Cir. 2019) (citation omitted).

    The Amended Complaint fails to state a claim for unjust

enrichment.     The plaintiffs’ allegations reflect a bargained-for

exchange in which the plaintiffs received a bonus contract and

$30,000 in return for transferring their 30% stake in ATS to the

Defendants.     This mutual exchange does not plead that the

Defendants were unjustly enriched at the plaintiffs’ expense.

The Amended Complaint also describes the execution in 2018 of

the Amended Bonus Plan as part of the overall agreement.       As

already explained, an unjust enrichment claim cannot be pursued

where an enforceable contract addresses the same claim.        See

Pappas, 20 N.Y.3d at 234; Corsello, 18 N.Y.3d at 790-91.

Accordingly, the plaintiffs’ unjust enrichment claim is

dismissed.

III. Dismissal of Claims Against Universal and CSC

    The Defendants move to dismiss the Amended Complaint’s

claims against Universal and CSC in their entirety on the ground

that the Amended Complaint pleads no substantive allegations

against them.    The claims against Universal and CSC are

dismissed.

    The Amended Complaint pleads no claims against either

Universal or CSC.    The plaintiffs’ allegations in the Wage

Action are directed against their employer, which the Amended


                                  27
Complaint identifies as Altice.    Similarly, the claims in the

Equity Action are directed against Altice and rest on oral

statements by Drahi and Pereira, two of Altice’s executives.

Neither Universal nor CSC is a party to the Amended Bonus Plan.

      In opposing the Defendants’ motion, the plaintiffs assert

that CSC is a proper defendant because it is a party to the

Operating Agreement of New ATS.    But the plaintiffs do not

allege that CSC or any other Defendant breached the Operating

Agreement.   The plaintiffs argue that Universal should be

retained as a defendant because it is listed as the payor on

behalf of Altice on an earnings statement that Haoual received

from ATS in late 2020.     Universal’s status as the payor on

Haoual’s earning statement is insufficient to convert it into a

proper defendant in this action.       None of the allegations in the

Amended Complaint are directed toward Universal.       Accordingly,

the plaintiffs’ claims against Universal and CSC are dismissed

in their entirety.

IV.   Request to Amend

      In their opposition to the Defendants’ motion to dismiss,

the plaintiffs request that, in the event that the motion is

granted, they be afforded an additional opportunity to amend

their complaint.     Federal Rule of Civil Procedure 15(a)(2)

provides that “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave” and


                                  28
instructs that “[t]he court should freely give leave when

justice so requires.”     Fed. R. Civ. P. 15(a)(2).   “[I]t is

within the sound discretion of the district court to grant or

deny leave to amend.”     Green v. Mattingly, 585 F.3d 97, 104 (2d

Cir. 2009) (citation omitted).     A motion for leave to amend may

be denied for “futility, bad faith, undue delay, or undue

prejudice to the opposing party.”      Doninger v. Niehoff, 642 F.3d

334, 357 (2d Cir.2011) (citation omitted).

    The Order of March 15, 2021 permitted the plaintiffs to

consolidate their two actions and to file an amended

consolidated complaint.     At that point, the Defendants had

already moved to dismiss the Wage Action.      The March 15 Order

provided that it is “unlikely that the plaintiffs will have a

further opportunity to amend.”     The plaintiffs have pointed to

no unfairness in the Court’s March 15 Order in support of their

belated request to amend their complaint for a second time.

Moreover, the plaintiffs have not submitted a proposed Second

Amended Complaint or explained how they would amend these

pleadings to cure the deficiencies in the Amended Complaint.

Accordingly, the plaintiffs’ request for leave to amend is

denied.




                                  29
